United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Columbia, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Hammond A. Beale, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-245
Issued: July 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant, through his attorney, filed a timely appeal from a
December 16, 2005 merit decision of the Office of Workers’ Compensation Programs denying
modification of its termination of his compensation, a March 27, 2006 decision denying his
request for reconsideration and an October 23, 2006 decision denying modification of its
termination of his compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective January 26, 2004 on the grounds that he had no further disability due to his October 11,
2001 employment injury; (2) whether the Office properly terminated authorization for medical
treatment; and (3) whether appellant has established that he had continuing disability after
January 26, 2004 due to his October 11, 2001 employment injury.

FACTUAL HISTORY
On October 11, 2001 appellant, then a 40-year-old mail handler, sustained a low back
injury due to repetitive lifting and stooping. The Office accepted his claim for lumbar strain.
Appellant stopped work on October 12, 2001 and returned to limited-duty work on
October 15, 2001.
In a report dated February 1, 2001, Dr. Putrina Dunlap-Deas, a Board-certified orthopedic
surgeon, diagnosed a herniated disc at L4-5, mechanical back pain and paraspinal muscle
spasms. She found that appellant could resume his usual work.
In a form report dated April 1, 2003, Dr. Ezra B. Riber, a Board-certified
anesthesiologist, diagnosed degenerative disc disease of the lumbar spine and opined that
appellant could not work.
On April 24, 2003 the Office referred appellant to Dr. Eugene Powell, Jr., a Boardcertified orthopedic surgeon, for a second opinion examination. Dr. Powell examined appellant
on May 6, 2003. He diagnosed low back and sacral pain with “minimal objective findings other
than tenderness over the lower sacrum and upper coccyx.” Dr. Powell noted that appellant had
numerous prior injuries to his back. He stated that he saw no “objective residuals directly
attributed to the work injury.” Dr. Powell recommended a magnetic resonance imaging (MRI)
scan study of the lumbar spine prior to indicating a return to work date.
An MRI scan study of the lumbar spine, performed on May 27, 2003, revealed a
“degenerated circumferential bulging disc with [a] posterior central disc protrusion” at L4-5. An
MRI scan study of the coccyx, performed on May 27, 2003, was normal. On June 2, 2003
Dr. Powell reviewed the MRI scan studies and stated: “[Appellant’s] final diagnosis is
subject[ive] low back pain with minimal objective findings. I believe that the previously
diagnosed lumbar strain has resolved and I do not find any objective residuals directly attributed
to the work injury. I see no reason that [appellant] cannot return to work as a mail handler
without restrictions.”
On June 20, 2003 the Office requested that Dr. Riber review and comment on
Dr. Powell’s reports. In a response dated July 3, 2003, he recommended a functional capacity
evaluation (FCE) prior to determining appellant’s work restrictions. Dr. Riber diagnosed
intractable leg and back pain due to chronic lumbar strain and degenerative disc disease at L4-5.
Appellant returned to work on June 23, 2003 but stopped work on June 29, 2003 and filed
a notice of recurrence of disability. The Office notified him that it was developing his notice of
recurrence of disability as a new injury claim, assigned file number 062092393.
The Office determined a conflict existed between Dr. Riber and Dr. Powell regarding
whether appellant had any residuals from his employment injury.1 On August 25, 2003 the
Office referred appellant to Dr. Scott A. Stegbauer, a Board-certified orthopedic surgeon, for an
impartial medical examination. On September 12, 2003 appellant’s attorney wrote Dr. Stegbauer
1

In a progress report dated September 8, 2003, Dr. Riber diagnosed probable lumbar facet joint syndrome.

2

and enclosed medical reports for his review. In a report dated September 18, 2003,
Dr. Stegbauer found that appellant had no objective findings and could perform his usual
employment. On October 10, 2003 the Office informed appellant’s attorney that contact with an
impartial medical examiner was prohibited and that it would schedule another impartial medical
examination. On October 17, 2003 the Office referred appellant, together with the case record
and a statement of accepted facts, to Dr. Joseph J. Estwanik, a Board-certified orthopedic
surgeon, for an impartial medical examination. The Office informed Dr. Estwanik that he was
selected to resolve a conflict in opinion on whether appellant had a residual condition or
disability due to his employment injury.2
By letter dated November 7, 2003, appellant’s attorney asked the Office to provide
support for its conclusion that contact with the referee physician was prohibited. He also asked
whether the new impartial medical examiner would be provided with x-rays and MRI scan
studies. In a response dated November 18, 2003, the Office explained that communication with
an impartial medical examiner was “sufficient to bias the report.” The Office noted that it had
provided the x-rays and MRI scan studies to Dr. Estwanik for review.
In a report dated November 11, 2003, Dr. Estwanik reviewed the history of injury and
discussed appellant’s subjective complaints. On examination he found conflicting results on
straight leg raise test. Dr. Estwanik reviewed the May 27, 2003 MRI scan study and found a
degenerative disc bulge at L4-5 without nerve root compromise or a significant degenerative
signal change. He determined that appellant had “no significant objective abnormality” on
examination and that his “subjective complaints do not correspond with the objective findings,
where [he] was able to comfortably sit on the table with both legs full[y] extended at the knee.”
Dr. Estwanik stated:
“I, therefore, find no objective residuals directly attributable to his work injury of
October 11, 2001 and these were not objectively substantiated even by MRI
[scan] [study]. I, therefore, feel that any claim of that date is not causing any
continuing disability. I do feel that [appellant] can return to work as a mail
handler as there are no objective physical exam[ination] findings or imaging
findings related to a traumatic rather than degenerative diagnosis. I, therefore,
feel that a return to work will be good for his spine, so that he resumes more
normal functional activity.”
Dr. Estwanik noted that MRI scan studies obtained over a period of a few years showed
“no significant underlying anatomic defects.” In an accompanying work restriction evaluation,
he opined that appellant could work full time without restrictions.
On December 5, 2003 the Office notified appellant that it proposed to terminate his
compensation and authorization for medical benefits on the grounds that the evidence established
that he had no further disability or condition due to his October 11, 2001 employment injury. In
a January 5, 2004 response, appellant’s attorney argued that the Office wrongly scheduled the
second opinion evaluation more than 60 miles and the impartial medical examination 100 miles
2

On October 13 and 14, 2003 a physical therapist performed an FCE and found that appellant could work at a
medium level.

3

away from appellant’s residence. Counsel further contended that the statement of accepted facts
did not fully discuss all relevant medical treatment and that the referral physicians were not
provided with the complete record. He also asserted that the Office erroneously provided
Dr. Estwanik with Dr. Stegbauer’s report even though it was excluded and did not provide
Dr. Estwanik with a statement describing the conflict. He further argued that Dr. Estwanik’s
report was biased as he discounted the FCE and failed to ask appellant about his work activities.
The attorney also noted that appellant’s attending physician refused to treat him on
December 15, 2003 even though his medical benefits were not yet terminated.
By decision dated January 26, 2004, the Office terminated appellant’s compensation and
entitlement to medical benefits effective that date. The Office indicated that, while
Dr. Stegbauer’s opinion was not entitled to the special weight provided an impartial medical
examiner due to contact with appellant’s attorney, it did not need to be excluded from the record.
The Office further explained that Dr. Powell was the closest physician who participated with the
company that scheduled second opinion examinations for the Office and that Dr. Estwanik was
the first physician in the Physicians Director System (PDS) who accepted workers’
compensation and did not require the preview of files or prepayment. The Office noted that the
statement of accepted facts did not need to include a complete history of medical treatment and
that it provided complete medical records to the referral physicians. The Office also indicated
that appellant’s case was open prior to the termination for medical treatment for his accepted
condition of lumbar strain and that Dr. Estwanik received a statement notifying him of the
conflict in medical opinion.
On January 28, 2004 appellant, through his attorney, requested an oral hearing, which
was held on September 2, 2004. He submitted reports from Chester L. Ferguson, a chiropractor,
dated September 2004. Dr. Ferguson found degenerative changes at L4-5 by x-ray. By decision
dated November 29, 2004, the Office hearing representative affirmed the January 26, 2004
decision. The hearing representative noted that the record contained no recent medical evidence
addressing appellant’s October 11, 2001 work injury.
On April 7, 2005 appellant, through his attorney, requested reconsideration. He
submitted a report dated January 13, 2005 from Dr. Steven C. Poletti, a Board-certified
orthopedic surgeon, who discussed appellant’s history of 1995 and 1999 work injuries.
Dr. Poletti diagnosed disc disruption at L4-5 and recommended an MRI scan study. In a
January 25, 2005 progress report, he noted that an MRI scan showed a “broad base disc
protrusion at L4-5 eccentric toward the left extending into the neuroforamen where an annual
tear is identified.” Dr. Poletti opined that appellant should perform modified duty. On April 8,
2005 he diagnosed disc disruption and degeneration at L4-5, listed work restrictions and
recommended possible surgical intervention.
By decision dated July 20, 2005, the Office denied modification of the November 29,
2004 decision. Appellant, through counsel, requested reconsideration on July 22, 2005. He
submitted a discography dated June 28, 2005, which revealed abnormalities at the L4-5 disc
level. In a decision dated August 29, 2005, the Office denied modification of its July 20, 2005
decision.

4

Appellant again requested reconsideration on September 9, 2005. He submitted form
reports from Dr. Poletti dated October 11, 2005. Dr. Poletti diagnosed a lumbar disc herniation
and found that he was disabled from employment. By decision dated December 16, 2005, the
Office denied modification of its August 29, 2005 decision.
Appellant appealed to the Board. On November 1, 2005 the Board dismissed appellant’s
appeal at the request of counsel so that he could request reconsideration before the Office.3
In a report dated September 29, 2005, Dr. Frampton W. Henderson, Jr., Board-certified in
family practice, noted that he had treated appellant since 1990. He related that appellant
experienced no back problems until he sustained an injury at work on April 19, 1995 pulling a
heavy cart.
On December 21, 2005 appellant, through his attorney, requested reconsideration. By
decision dated March 27, 2006, the Office denied merit review pursuant to 5 U.S.C. § 8128.
Appellant appealed to the Board. In an order dated August 21, 2006, the Board remanded
the case for the Office to obtain medical reports missing from the record.4 On September 22,
2006 the Office requested that appellant’s attorney submit Dr. Poletti’s May 10, July 20 and
November 11, 2005 reports and Dr. Henderson’s September 29, 2005 report.
In a report dated May 10, 2005, Dr. Poletti noted that appellant “had a traumatic disc
herniation in 1995, worsening of his condition in 1999 and subsequent complaints of back pain
secondary to this in 2003 and MRI [scan] [study] shows continual worsening of the problem on
the 2005 MRI [scan] [study], as compared to the 2003 MRI [scan] [study].” He found that
appellant could perform modified duty but noted that the employing establishment had denied
him work within his restrictions. Dr. Poletti concluded: “[Appellant] has a traumatic job[-]
related injury and has impairment to his lumbar spine and legs as a result of this.” In form
reports dated October 11, 2005 and January 6, 2006, he diagnosed a lumbar disc herniation and
found that appellant could not work.5
By decision dated October 23, 2006, the Office denied modification of its August 29,
2005 decision. The Office noted that the medical evidence did not establish that appellant had
residuals of his October 11, 2001 employment injury. The Office noted that the evidence
supported that his condition resulted from his July 28, 2003 employment injury, assigned file
number 062092393. The Office also indicated that appellant may have sustained an occupational
disease.

3

Order Dismissing Appeal, Docket No. 05-1908 (issued November 1, 2005).

4

Order Remanding Case, Docket No. 06-1136 (issued August 21, 2006).

5

By letter dated October 6, 2006, appellant’s attorney noted that there did not appear to be a report by Dr. Poletti
dated November 11, 2005.

5

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.6 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.9 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.10
A physician selected by the Office to serve as an impartial medical specialist should be
one wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for selecting impartial medical specialist to provide
adequate safeguards against any possible appearance that the selected physician’s opinion was
biased or prejudiced. Office procedures provide that the selection of referee physicians is made
by a strict rotational system using appropriate medical directories and specifically state that the
PDS should be used for this purpose. The procedures explain that the PDS is a set of stand-alone
software programs designed to support the scheduling of second opinion and referee
examinations and states that the database of physicians for referee examinations is obtained from
the MARQUIS Directory of Medical Specialists.11 The procedures contemplate that impartial
medical specialist will be selected from Board-certified specialists in the appropriate

6

Gloria J. Godfrey, 52 ECAB 486 (2001).

7

Gewin C. Hawkins, 52 ECAB 242 (2001).

8

5 U.S.C. § 8123(a).

9

20 C.F.R. § 10.321.

10

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003);
Albert Cremato, 50 ECAB 550 (1999).

6

geographical area on a strict rotating basis in order to negate any appearance that preferential
treatment exists between a particular physician and the Office.12
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbar strain due to an October 11, 2001
employment injury. Appellant began working in limited duty starting October 15, 2001. He
stopped work in April 2003 and resumed work on June 23, 2003. Appellant again stopped work
on June 29, 2003.13
The Office determined that a conflict existed between Dr. Riber, appellant’s attending
physician, who diagnosed degenerative disc disease of the lumbar spine and found that he was
unable to work and Dr. Powell, an Office referral physician, who found that appellant had no
further residuals of his October 11, 2001 employment injury. He argued that the Office erred in
referring him to Dr. Powell as his office was more than 60 miles from his residence. The Office,
however, noted that Dr. Powell was the closest physician who participated with the company that
scheduled second opinion examinations. The Office’s procedure manual provides that “[s]econd
opinion examinations are generally conducted by a doctor selected by a medical referral group
that has contracted with [the Office] to provide second opinion medical referrals.”14
The Office referred appellant to Dr. Stegbauer for an impartial medical examination. On
September 12, 2003 appellant’s attorney contacted Dr. Stegbauer by mail and enclosed medical
reports for his review. The Office properly determined that the communication between the
attorney and Dr. Stegbauer created an appearance of impropriety sufficient to warrant the referral
of appellant to another physician for resolution of the conflict.15
On October 17, 2003 the Office referred appellant to Dr. Estwanik for an impartial
medical examination. Appellant contended that the Office erred in referring him to Dr. Estwanik
as the physician’s office was located 100 miles from his residence. Office’s procedures provide
that the selection of referee physicians are made by a strict rotational system using appropriate
medical directories and specifically state that the PDS should be used for this purpose. The
procedures contemplate that impartial medical specialist will be selected from Board-certified
specialists in the appropriate geographical area on a strict rotating basis in order to negate any
appearance that preferential treatment exists between a particular physician and the Office.16
The Office explained that it scheduled appointments with the first physician in the PDS
unaffiliated with appellant’s case who accepted workers’ compensation cases. The Board notes
12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (March 2004);
see also Willie M. Miller, 53 ECAB 697 (2002); Arden E. Butler, 53 ECAB 680 (2002).
13

Appellant filed a notice of recurrence of disability; however, the Office found that he was alleging a new work
injury because he attributed his condition to new employment factors.
14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003).

15

See generally Carlton L. Owens, 36 ECAB 608 (1985) (finding that oral communications should not occur
between the Office and impartial medical examiners as it undermined the appearance of impartiality).
16

See supra note 12.

7

that appellant did not submit a written request to participate in selecting the impartial medical
examiner or object to the physician selected until the Office issued its notice proposing
termination of compensation benefits. Appellant further did not provide any evidence that the
Office failed to comply with its rotational procedures. The Board has held that an impartial
medical specialist properly selected under the Office’s rotational procedures will be presumed
unbiased and the party seeking disqualification bears the substantial burden of proving
otherwise. Mere allegations are insufficient to establish bias.17
Appellant additionally contended that the Office did not provide Dr. Estawnik with a
statement describing the conflict, the complete medical record or a statement of accepted facts
which included a summary of his medical treatment. The Office, however, informed
Dr. Estwanik of the existence of the conflict in its October 17, 2003 referral letter and noted that
it was enclosing a copy of the medical record. In his November 11, 2003 report, Dr. Estwanik
clearly discussed the relevant medical evidence. The statement of accepted facts provided to him
properly lists the accepted conditions and history of injury. There is no requirement that the
statement of accepted facts include a history of medical treatment received.18
Where there exists a conflict in medical opinion and the case is referred to an impartial
medical specialist for resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, is entitled to special weight.19 The
Board finds that the opinion of Dr. Estwanik, a Board-certified orthopedic surgeon selected to
resolve the conflict in opinion, is based on a proper factual and medical history, is well
rationalized and supports that appellant’s disability due to his employment injury ceased by
January 26, 2004. Dr. Estwanik provided a thorough factual and medical history and accurately
summarized the relevant medical evidence. Additionally, he provided a proper analysis of his
findings on examination and reached conclusions about appellant’s condition which comported
with his findings.20 Dr. Estwanik determined that physical examination revealed no “significant
objective abnormality” and that his most recent MRI scan study showed degenerative bulging at
L4-5 without evidence of nerve root compromise. He indicated that appellant’s subjective
complaints were unsupported by objective findings. Dr. Estwanik opined that appellant had no
further residual condition or disability due to his October 11, 2001 employment injury and could
resume his usual employment. He provided rationale for his opinion by explaining that the
results of diagnostic studies showed “no significant underlying anatomic defects” and that his
findings on examination revealed no objective findings supporting a continuing diagnosis due to
a traumatic injury. As Dr. Estwanik’s report is detailed, well rationalized and based on a proper
factual background, his opinion is entitled to the special weight accorded to an impartial medical

17

See Willie M. Miller, supra note 12.

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.12
(June 1995).
19

Jaja K. Asaramo, 55 ECAB 200 (2004).

20

Manuel Gill, 52 ECAB 282 (2001).

8

examiner and is sufficient to meet the Office’s burden of proof to terminate appellant’s
compensation benefits.21
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.22 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.23
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Estwanik, the impartial medical examiner, who found that appellant’s
accepted condition of lumbar strain had resolved. He provided rationale for his opinion by
explaining that the findings on physical examination and diagnostic studies showed that
appellant had no further disability or condition due to his employment injury. Dr. Estwanik’s
opinion, as the impartial medical examiner, represents the weight of the medical evidence and
establishes that appellant has no further residuals of his employment-related medical condition
requiring further medical treatment. The Office thus properly terminated authorization for
medical treatment.24
LEGAL PRECEDENT -- ISSUE 3
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had continuing disability after that date related to his
accepted injury.25 To establish a causal relationship between the condition as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence based on a complete medical and factual background, supporting such a causal
relationship.26 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.27 Rationalized medical evidence
is evidence which includes a physician’s rationalized medical opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
21

See Barbara J. Warren, 51 ECAB 413 (2000).

22

Pamela K. Guesford, 53 ECAB 727 (2002).

23

Id.

24

Id.

25

See Manual Gill, supra note 20.

26

Id.

27

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

supported by medical rationalize explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.28 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.29
ANALYSIS -- ISSUE 3
Subsequent to the Office’s termination of compensation, appellant submitted chiropractic
reports dated September 2004 from Dr. Ferguson, who found degenerative changes at L4-5 by
x-ray. Section 8101(2) of the Federal Employees’ Compensation Act provides that the “term
‘physician’ includes chiropractors only to the extent that their reimbursable services are limited
to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist….”30 Dr. Ferguson did not diagnose a spinal subluxation by
x-ray, he is not a physician as defined under the Act.
In a report dated January 13, 2005, Dr. Poletti discussed appellant’s 1995 and 1999
employment injuries. He diagnosed a left disc protrusion at L4-5 and annual tear by MRI scan.
Dr. Poletti found that appellant should perform modified work. In a progress report dated
April 8, 2005, he diagnosed disc disruption and degeneration at L4-5 and listed physical
limitations. In form reports dated October 11, 2005, Dr. Polleti diagnosed a lumbar disc
herniation and opined that appellant was totally disabled. In a report dated May 10, 2005,
Dr. Poletti noted that appellant had a history of a disc herniation in 1995, which became worse in
1999 and 2003. He found that appellant could work limited duty. In form reports dated
October 11, 2005 and January 6, 2006, Dr. Poletti diagnosed a lumbar disc herniation and found
that appellant could not work. However, Dr. Poletti did not discuss appellant’s October 11, 2001
employment injury or relate any diagnosed condition to that injury. Consequently, his reports
are of diminished probative value and insufficient to overcome the special weight accorded
Dr. Estwanik’s opinion or to create a new conflict.
In a report dated September 29, 2005, Dr. Henderson indicated that appellant did not
experience back problems until an April 19, 1995 work injury. As he did not address the
relevant issue of whether appellant had any further condition or disability due to his October 11,
2001 employment injury, his opinion is of little probative value.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
authorization for medical treatment effective January 26, 2004 on the grounds that he had no
further disability due to his October 11, 2001 employment injury. The Board further finds that

28

Leslie C. Moore, 52 ECAB 132 (2000).

29

Ernest St. Pierre, 51 ECAB 623 (2000).

30

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

10

appellant has not established that he had continuing disability after January 26, 2004 due to his
October 11, 2001 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 23 and March 27, 2006 and December 16, 2005 are
affirmed.
Issued: July 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

